Citation Nr: 0422515	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to July 
1973.

This appeal arises from an October 2000 rating decision by 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for PTSD.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist the 
veteran in developing the facts to substantiate his claim.

As an initial matter, the veteran's claims file was lost and 
reconstructed.  It is not clear whether the reconstructed 
file contains all records.  Accordingly, all attempts must be 
made to ensure that the record is as complete as possible.  
In this regard, it is noted that during a June 2000 VA 
examination, the veteran told the examiner that he had been 
admitted to a private hospital in Phoenix, Arizona in the 
1970s.  The RO should attempt to obtain the medical treatment 
records from this hospitalization.

Claims for PTSD are evaluated in accordance with criteria set 
forth in 38 C.F.R. 3.304(f).    Service connection for PTSD 
requires medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the stressor 
occurred.  38 C.F.R. § 3.304(f).  Absent confirmatory 
evidence of participation in combat, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's claims file contains diagnoses of PTSD.  He has 
also identified stressors in his hearing, giving his history 
to his physicians, and in a stressor statement.  They 
include:  being fired upon with small arms, rockets, and 
mortars while assessing battle damage for the Air Force; 
parachuting into Laos to call in air strikes against enemy 
convoys (and being alone in the jungle for three days to 
complete this operation); having a friend who worked directly 
under him, Sergeant Taylor, killed at Tan Son Nhut; opening 
body bags and taking inventory of final remains at a mortuary 
for 20 to 30 days in 1972; and crashing in a helicopter at 
the Seventh Air Force airport in Saigon, either as a result 
of taking rounds or losing power.  

In order to assist the veteran in this claim, the RO should 
attempt to have the U.S. Armed Services Center for Research 
of Unit Records (USACRRUR) verify whether the veteran's 
claimed stressors can be verified.  If the RO is able to 
verify the veteran's stressors, he should be afforded a new 
VA examination to determine whether the veteran's current 
PTSD diagnosis is a result of verified stressors in service.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should attempt to locate the 
veteran's service medical records.  If 
the NPRC no longer retains copies of 
the veteran's records, the RO should 
ascertain whether records are available 
from the following hospitals:  Third 
Field Hospital concerning treatment 
received from May 24, 1972 to June 8, 
1972 and the USAF Scott Medical Center 
in June and July 1972. 

2.  The RO should contact the veteran to 
identify the name, address, and dates he 
was treated at the hospital in Phoenix, 
Arizona in the 1970s.  The veteran 
should be asked to complete an 
authorization form and the RO should 
attempt to obtain treatment records from 
this hospital for the specified time 
period.

3.  The RO should contact USASCURR to 
verify the veteran's PTSD stressors.  
Copies of the veteran's personnel 
records should be forwarded to USASCURR 
along with a list of the stressors 
reported by the veteran in his hearing 
testimony and VA psychiatric 
examination.  A copy of his stressor 
statement dated in July 2002 should also 
be furnished.

4.  If USASCURR is able to verify 
stressors, the veteran should be 
afforded another VA examination.  The 
claims file must be made available to 
the examiner for review prior to 
conducting the examination.  The 
examiner should offer an opinion as to 
whether the veteran's claimed stressors 
from his military service are 
etiologically related to his current 
PTSD.  The examiner should specifically 
identify which stressors are linked to 
the veteran's PTSD.  All indicated tests 
should be conducted and the examiner 
should clearly set forth the reasoning 
that forms the basis for his or her 
opinion.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



